Title: [From Thomas Jefferson to George Muter, 19 March 1781]
From: Jefferson, Thomas
To: Muter, George


[Richmond, 19 Mch. 1781. Minute in War Office Journal (Vi) under this date: “A letter from the Governor respecting ammunition &c. required by Cap: Mitch [Mitchell]. Waited on the Governor in consequence of it. And sent off the following letters containing orders for the ammunition, &c. immediately. A letter to Cap. Browne, State Commissary  of Military Stores. To Cap. Irish. To Mr. Moody, and to the Commanding officer of the State Garrison Regiment. And an order to the Quarter Master to furnish a Waggon to carry the ammunition, &c. to Turkey Island.” TJ’s letter has not been located. Copies of Muter’s letters to the persons mentioned above are in War Office Letter Book (Vi).]
